EXHIBIT 10.2

[BR Letterhead]

[Date]

[Name and Address]

Dear [ ]:

At the meeting of the Compensation Committee of the Board of Directors on
[     ], you were awarded [     ] restricted shares of Burlington Resources
common stock under the Company’s 2002 Stock Incentive Plan. This award is in
recognition of your contribution to the continued success of Burlington
Resources.

The restrictions on the stock will lapse automatically on [ ] if you are still
employed with BR, or earlier if you die or incur a Permanent Disability (as
defined in the Plan). If your employment is terminated without Cause (as defined
in the Plan) or for Good Reason (as defined by the Plan) the restrictions will
also lapse. During the restriction period these shares may not be sold,
assigned, transferred, pledged or otherwise encumbered or disposed of. However,
you may vote the shares and receive any dividends during the restricted period.
Dividends will be paid directly to you.

Under current tax laws, no tax is due on the shares during the restriction
period, except that dividends paid are taxed in the year received as ordinary
income. When the restrictions lapse, ordinary income tax is due on the current
market value of the shares. If you prefer, you may make a section 83(b) election
to be taxed on the value of the stock at the time of grant, provided such
election is made within 30 days of the grant date in accordance with IRS
regulations. If such an election is made, dividends received during the
restriction period will not be subject to withholding.

This grant is subject to all terms and conditions of the Plan.

Again, thank you for your efforts. If you have any questions, please contact [ ]
in Human Resources.

Sincerely,

[ ]

